UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7352


BRADLEY MAXWELL,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE; DAVID ROBINSON; TERRY GLENN; HENRY PONTON;
LESLIE FLEMING,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:15-cv-00468-NKM-RSB)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Maxwell, Appellant Pro Se.         Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bradley Maxwell appeals the district court’s order denying

relief   on   his     42   U.S.C.   § 1983   (2012)    complaint.     We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Maxwell

v. Clarke, No. 7:15-cv-00468-NKM-RSB (W.D. Va. Sept. 26, 2016).

We   dispense   with       oral   argument   because   the   facts   and   legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2